Citation Nr: 0318537	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  01-08 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for 
residuals of an L1 fracture with myalgia.  

2.  Entitlement to a rating higher than 10 percent for 
residuals of a thoracic injury with myalgia.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from November 1990 to May 
1991, and from October 1994 to April 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2000 by the 
Department of Veterans Affairs (VA) Muskogee, Oklahoma, 
regional office (RO).  In the decision, the RO increased the 
rating for the veteran's residuals of an L1 fracture with 
myalgia from 20 percent to 30 percent.  The RO also confirmed 
a previously assigned 10 percent rating for a thoracic injury 
with myalgia.  The veteran appeals both ratings.  

In addition, the Board believes that the veteran's comments 
in a letter of January 2002 may be interpreted as an 
indication of his disagreement with a rating decision of 
December 2001 which denied a claim for individual 
unemployability.  That issue is not ripe for appellate 
review, however, as the claim for unemployability benefits 
has not been addressed in a statement of the case.  
Accordingly, the Board will address this situation in the 
Remand which follows.  See Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999) (holding that, where notice of 
disagreement is filed with decision and no statement of the 
case has been issued, the Board must remand, not refer, that 
issue to the RO for issuance of a statement of the case).

REMAND

In the statement of the case of June 2001, the RO set forth 
the rating criteria contained in Diagnostic Code 5293.  The 
Board notes that DC 5293 is the rating code for evaluating 
intervertebral disc syndrome.  

Significantly, however, there has been a change in those 
rating criteria.  The VA has issued revised regulations 
concerning the sections of the rating schedule that deal with 
intervertebral disc syndrome.  67 Fed. Reg. 54345-54349 
(August 22, 2002).   Where the law or regulations change 
while a case is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  

The Board notes that the RO has not yet had an opportunity to 
apply the new criteria, and has not notified the veteran of 
the criteria so as to allow him to present arguments as to 
why a higher rating might be warranted under the new 
criteria.  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should readjudicate the 
veteran's claim under the revised 
Diagnostic Code 5293.  The RO should 
undertake any evidentiary development 
deemed to be necessary.  If the benefits 
sought on appeal are not granted, the 
veteran should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  In particular, the SSOC should 
contain all of the new laws and 
regulations such as the revised rating 
criteria applicable to the veteran's 
claim.  An appropriate period of time 
should be allowed for response.

2.  The RO should issue a statement of 
the case in response to the notice of 
disagreement with the decision regarding 
a claim for unemployability benefits.  
The RO should then allow the veteran 60 
days within the date of mailing of the 
statement of the case, or the remainder 
of the one year period from the date of 
notification of the decision being 
appealed, whichever period ends later, to 
perfect his appeal of that issue to the 
Board if he so desires by filing a VA 
Form 9 substantive appeal. 38 C.F.R. § 
20.302(b).  The veteran is hereby advised 
that the Board will only exercise 
appellate jurisdiction over this issue if 
he files a timely substantive appeal that 
complies with the provisions of 38 
U.S.C.A. § 7105 (West 1991).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




